Citation Nr: 1210277	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  06-16 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran testified before a decision review officer at a hearing held in February 2007 at the New Orleans RO.  A transcript of the hearing is of record.  

This case was before the Board in February 2009 and April 2010 and was remanded for additional development.

As noted in the February 2009 remand, although the RO did not address whether the Veteran had submitted new and material evidence sufficient to reopen this claim, the Veteran was denied entitlement to service connection for a nervous condition, to include schizophrenia, by the Board in November 1977 and April 1979.  Therefore, the Board must independently consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claims de novo.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  Accordingly, the issue has been recharacterized on appeal.


FINDINGS OF FACT

1.  Service connection for a nervous condition was denied by the RO in a May 1971 rating decision.  The Veteran was notified of the decision and of his appellate rights by way of notice sent June 4, 1971, but did not file an appeal.

2.  In decisions issued in November 1977 and April 1979, the Board declined to reopen a claim of entitlement to service connection for a nervous condition on the basis that new and material evidence had not been received.  

3.  The evidence received since the April 1979 Board decision is new, but not material as it does not relate to unestablished facts necessary to substantiate the claim or trigger the duty to assist by providing a medical opinion; and does not raise a possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's May 1971 decision denying service connection for a nervous condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2011).

2.  The unappealed November 1977 and April 1979 Board decisions that declined to reopen a claim for service connection for a nervous condition are final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R.; 38 C.F.R. § 20.1100 (2011).

3.  The evidence received since the April 1979 Board decision is not both new and material; the claim of entitlement to service connection for a nervous condition, to include schizophrenia, is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Here, the notice requirements were accomplished in a letter sent in April 2009 following the initial adjudication of the Veteran's claim.  This letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  To the extent that notice regarding establishing a disability rating or effective date was sent after the initial adjudication of this claim, the claim was readjudicated following the subsequent notification letter by Supplemental Statements of the Case (SSOCs) issued in January 2010 and January 2012.  This "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and private treatment records have been obtained, as have records from the Social Security Administration (SSA).  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  In this particular case, there is no duty to provide a VA examination as the claim is not being reopened and the newly submitted evidence does not trigger the need for a VA examination.  Thus, the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further actions pursuant to the VCAA need be undertaken on the Veteran's behalf.  

The Veteran has been afforded a hearing before a DRO in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the DRO did not note the bases of the prior determination or the elements that were lacking to substantiate the service connection claim.  However, the Veteran and his representative demonstrated that they were aware of the criteria for service connection as they readily discussed the Veteran's symptoms and diagnoses in service and a continuity of symptoms thereafter, in an effort to establish causal nexus.  The DRO also did not specifically seek to identify any pertinent evidence not currently associated with the claim.  This was not necessary, however, because the Veteran volunteered his treatment history since service and his recent symptoms.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Finally, this case was before the Board in February 2009 and April 2010, when it was remanded for additional development to include providing the Veteran with notice of the evidence necessary to substantiate that element or elements required to establish service connection that were found insufficient in the last final denial of service connection for schizophrenia; and obtaining VA outpatient treatment and SSA records.  There has been substantial, if not full, compliance with the Board's prior remands.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim.

II. Reopened Claim

The Veteran seeks to reopen a previously denied claim of service connection for schizophrenia.  

Where there is a final VA decision denying a claim based on a particular diagnosis, and subsequently a new and different diagnosis is submitted for VA's consideration, the second diagnosis must be considered factually distinct from the first and must be considered to relate to a separate claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this case, however, the Veteran's prior claims were for "a nervous condition."  Consistent with the Veteran's broad description of his claims, both the RO and the Board construed those claims as encompassing "schizophrenia."  Because both the RO and the Board adjudicated the prior claim to broadly encompass any psychiatric disorder, and in light of the fact that the record at the time of the prior RO and Board decisions contained diagnoses of schizophrenia, the present claim of service connection for schizophrenia does not constitute a new claim.  See Velez v. Shinseki, 23 Vet. App. 199, 205 (2009).  Thus, the current claim is more appropriately characterized as a petition to reopen the previously denied claim for a nervous/psychiatric condition.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

The Federal Circuit has found that § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id. at 1368.  The Federal Circuit noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id. 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court recently held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

In a May 1971 rating decision, the RO denied a claim for service connection for a nervous condition on the basis that the evidence showed the Veteran had a personality disorder that was neither incurred in nor aggravated by military service.  The Veteran was notified of that decision and of his appellate rights by way of letter sent to him on June 4, 1971.  He did not appeal that rating decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  Although 38 C.F.R. § 3.156(b) (2011) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim, in this case, no pertinent evidence was received within a year of the unappealed May 1971 RO rating decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  

The Veteran sought to reopen the claim for a nervous condition in July 1976.  In notices sent to him in August 1976 and May 1977, the RO declined to reopen the claim.  The Veteran filed a timely appeal of the May 1977 rating decision and in November 1977, the Board declined to reopen the claim on the basis that new and material evidence had not been received.  The Board noted that the evidence (which included diagnoses of chronic paranoid schizophrenia; anxiety; probable psychoneurosis, depressive; and passive-aggressive personality disorder) did not establish that an acquired psychiatric disorder, as distinguished from a personality disorder, had been incurred in or aggravated by service, or had manifested within one year of discharge.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. § 20.1100.  

In January 1978, the RO received VA treatment records and a statement from the Veteran which it accepted as an application to reopen the claim of entitlement to service connection for a nervous condition.  In a January 1978 rating decision, the RO declined to reopen the claim on the basis that new and material evidence had not been received.  The Veteran subsequently appealed that rating decision to the Board and in an April 1979 decision, the Board also declined to reopen the claim on the basis that new and material evidence had not been received.  The Board specifically noted that the evidence (which included diagnoses of chronic paranoid schizophrenia; anxiety; probable psychoneurosis, depressive; and passive-aggressive personality disorder) did not establish that an acquired psychiatric disorder had been incurred in or aggravated by military service.  

The RO received the instant petition to reopen the claim in February 2004.  The Board observes that some of the evidence received since the April 1979 Board decision is new, as it was not previously considered the RO; however, it is not material.  Since the lack of evidence demonstrating a causal nexus was the basis for the denial of the claim in the prior Board decisions, any new evidence must relate to this unestablished fact and/or at least trigger the duty to assist by providing a medical opinion.  See 38 C.F.R. § 3.303 (2011); see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Here, none of the newly submitted evidence establishes that the Veteran has schizophrenia or any other acquired nervous/psychiatric condition - for which service connection has not already been established - that was incurred in, aggravated by, or otherwise etiologically related to service.  Further, none of the newly submitted evidence, including the Veteran's statements, triggers the duty to assist by providing a medical opinion.  Accordingly, new and material evidence to reopen the claim for service connection for schizophrenia has not been received.  The claim is therefore not reopened.  


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for a nervous condition, to include schizophrenia; the claim is not reopened.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


